317 F.2d 362
LANDY TOWEL & LINEN SERVICE, INC. OF READING, PA.,Landy Towel & Linen Service, Inc. of Lancaster, Pa.,Landy Towel & Linen Service, Inc. of Pottsville, Pa.,Landy Towel & Linen Service, Inc. of Williamsport, Pa.,Landy Towel & Linen Service, Inc. of Wilmington, Del., Petitioners,v.COMMISSIONER OF INTERNAL REVENUE.COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.LANDY TOWEL & LINEN SERVICE, INC. OF LANCASTER, PA.,Landy Towel & Linen Service, Inc. of Pottsville, Pa.,Landy Towel & Linen Service, Inc. of Williamsport, Pa.,Landy Towel & Linen Service, Inc. of Wilmington, Del.
Nos. 14229-14237.
United States Court of Appeals Third Circuit.
Argued May 23, 1963.
Decided May 31, 1963.

On Petitions for review of decisions of the Tax Court of the United States.
Alfred J. McDowell, Philadelphia, Pa. (Daniel S. Knight, Brady O. Bryson, Morgan, Lewis & Bockius, Philadelphia, Pa., on the brief), for petitioners.
Richard J. Heiman, Dept. of Justice, Washington, D. C. (Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, I. Henry Kutz, Attys., Dept. of Justice, Washington, D. C., on the brief), for Commissioner of Internal Revenue.
Before KALODNER, STALEY and SMITH, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error. The decisions of the Tax Court will be affirmed, 38 T.C. 296.